 In the .Matter of CHRYSLER CORPORATION'andLOCAL #114, INTERNA-TIONALUNION,,UNITED AUTOMOBILE,AIRCRAFT &AGRICULTURALIMPLEMENT WORKERS OF'AMERICA.(UAW-CIO) 'In theMatter of CHRYSLERCORPORATIONandLOCAL#114,INTERNA-TIONALUNION,UNITED AUTOMOBILE,AIRCRAFT&AGRICULTURALIMPLEMENTWORKERSOF-AMERICA (UAW-CIO)Cases Nos. R-4508 and R-4509, Respectively.-Decided December26, 19.1Jurisdiction:ordnance' manufacturing industry.Investigation and Certification of Representatives:existence of question: com-pany denied union's majority among employees in the proposed unit and thepropriety of, the proposed unit; election necessary.UnitsAppropriate for Collective'Bargaining:separate units comprising allplant protection employees at each of ten named plants of the company, respec-tively, excluding chiefs, assistant chiefs, captains, fire chiefs, assistant firechiefs, firemarshals,sergeants, relief sergeants, desk sergeants, and confidentialclerks; individual plant units subject to consolidation on multiple plant basisif the company refuses to bargain with union on broadbasis foremployees inall plants wherein union is certified as bargaining agent.Larkin, Rathbon,e, and Perry,byMr. T. R. Iserman,of New YorkCity, for the Company.Mr. Maurice SugarandMr. Ernest Goodman,of Detroit, Mich., forthe Union.Mrs. Augusta Spaulding,of counsel to the Board._DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon petitions duly filed by Local #114, International Union,United Automobile, Aircraft & Agricultural Implement Workers ofAmrica (UAW-CIO), herein called the Union, alleging that ques-tions affecting commerce had arisen concerning the representation ofemployees'of Chrysler Corporation, Highland Park, Michigan, herein46 N.L.BR B,No.51.--411 412DECISIONS Oh NATIONALLABOR RELATIONS BOARDcalled the Company, the National Labor Relations Board provided foran appropriate consolidated hearing upon due notice before Max Ro-'tenberg, Trial Examiner.Said hearing was held at Detroit, Michigan,I n November 10, 1942.The company and the Union appeared, partici-pated, and were afforded full opportunity to be heard,to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.'The Trial'Examiner's rulingsmade at thehearing are freefrom prejudicial error and are hereby affirmed .2The Company, onNovember 24, 1942, and the Union, on November 25,:1942, filed briefswhich the Board has considered.Upon the entire record in the case, the Board makes the following:,FINDINGS, OF FACT1. THE BUSINESSOF THE COMPANY.Chrysler Corporation has its principal office at Highland Park;Michigan.The Company operates plants at Detroit, Hamtramck,Highland Park,, Cent erline, -and -Ma fysville;, Michigan;, Newcastle,Evansville, and Kokomo, Indiana; and Los, Angeles, California.. TheCompany also operates between 25 'and 30 subsidiaries in the UnitedStates.The instant consolidated proceeding involves the Company'splants at Marysville, Michigan, and in the Detroit metropolitan area.Prior to February 1942, the Company was engaged in the manufac-ture of automobiles and automobile parts and accessories, manufac-turing approximately 1,200,000 automobiles and trucks per year.Since February 1942, the Company has been engaged almost exclu-sively in -the manufacture of war materials for 'the United StatesGovernment.From sources outside the State in which each of itsrespective plants is located the-Company-receives approximately 45percent, by value, of the raw materials used at each plant.Theaggregate value 'of such raw materials 'per year exceeds $240,000,000.The Company delivers substantially all its products at the respectiveplants to the United States Government.II.THE ORGANIZATION 'INVOLVEDLocal #114,International Union,'United Automobile,Aircraft &Agricultural,ImplementWorkers ofAmerica; is a labor organizationI The petition filed in Case No R-4509was amended at the,bearing to disclose thecorrect nameof the Union-At the heatingthe Trial ExaminerreserNed "Board Exhibit 1-G" fora certified copyof, the Board's order consolidating. the two representation cases involved herein.Theexhibit was not received before the close of the hearing.Although the Company objectedto the consolidationof the twocases, 'it did notobject tothe' formal incorporation ofthe Board's order in the official recordA certified copy of the Board's'order marked"Board Exhibit1-G" was forwardedto the BoardIt is hereby made,and is,part ofthe record in this proceedingThe objection of the Company to the consolidation ofthe two cases is without merit and is hereby overruled. CHRYSLER CORPORATION413affiliatedwith theCongress of Industrial Organizations,admittingto membership employees of the Company.III. THEQUESTIONS CONCERNING REPRESENTATIONOn July 2, 1942, the Union sent the Company a series of letters,each requesting recognition and bargaining conferences and allegingthat the Union represented a majority of plant-protection employeesat each of the following plants of the Company : Dodge-Main, DodgeForge,Dodge Truck, Chrysler Amplex, Chrysler Tank Arsenal,Chrysler Jefferson and Kercheval, John R. Storage, and De Soto. OnJuly 8, 1942, the Company acknowledged these letters denying (1)that the Union represented a majority of plant-protection employeesin the several plants and (2) that the Union could properly representand contract for such employees.'On October 8, 1942, the Unioiladvised the Company that it represented a majority of plant-protec-tion employees at the Company's Marysville plant and asked forrecognition as their bargaining agent.On October 12, 1942, theCompany, questioned the Union's majority among ^ such employees.A statement prepared by theRegionalDirector and other evidenceintroduced 4 at the-hearing indicates that the Union represents a sub-stantial number of employees in each of the several units herein foundto be appropriate.5aThe Company's objectionsto the Union's representation of its plant-protection eiii-ployees are reasseitions of matter whichthe Board has alreadyconsidered and foundinsufficient for dismissal in two prior representation proceedingsinvolvingplant-protectionemployeesat the Plymouth and LynchRoad plants(Case No, R-3046)and at the HighlandPark, -McKinstryStorage, andDearbornStorage plants(Case No R-4043), respectively.The Company,and the Union agree that all evidencereceivedin thesetwo priorproceedingsbe incorporated in the record inthe instantproceedingIn accordancewith the agreementof' the parties,all evidence receivedin Cases Nos R-3046 and R-4043ishereby made,and is, partof the officialrecord inthe instantproceeding.SeeMatterof Chrysler Car-porationandUnitedProtective Workers ofAmerica,36 N. L R B. 593; 39 N. L R B. 430;andMatterof-ChryslerCoiporation- ,(Highland Park Plant)andLocal114,United Auto-mobile,Aircraft and Agricultural ImplementWorkersof America, affiliatedwiththe C I O ,44 N L. R B 881 For reasons which heieinaitei appear, Case No R-4043 is heiebyfurther consolidatedwith the instantproceedingfor thepurposes pf decision4At the hearingthe TrialExaminer reserved"Board ExhibitNo. 4" for astatementof his investigation concei fling the claimof the Union to represent employees at theJohnR StorageplantAfter the closeof the hearing,the TrialExaminer's statement,based on his investigation of cards submittedto him at the hearing,was duly markedand filed withthe Official Reporter.Thisstatement,marked "BoardExhibit No. 4", ishereby made, and is, part of theofficial record of this proceedingiThe Union submittedcards of recentdate, indicating that it representsplant-protectionemployees in the several plants as follows : ,Total nwinberof Plant-UnionPlantProtectionEmployees AuthorizationDodge-Main----------------------------------------10560Dodge Forge---------------------------------------3127ChryslerAmplex-----------------------------------12-3Dodge Truck---------------------------------------3129Chrysler Tank-2 -------------------------------------8172Chrysler Jeffersonand Kercheval---------------------Ill52De Soto-------------------------------------------3229John R Storage------------------------------------115Marysville-----------------------------------------2118McKinstry Storage ---------------------------------74 414DECISIONS OF NATIONALLABOR RELATIONS BOARDWe find that questions affecting commerce have arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV. THE APPROPRIATE UNITSYOn March 4, 1942,the Board in Case No.R-3046 certified UnitedProtectiveWorkers of America as exclusive representative of plant-protection employees'at the Company's Plymouth and Lynch Roadplants.On November 3, 1942, the Board denied a motion to amend'this certification by substituting therein the name of the Union forthat of United Protective Workers-of America,whose successor theUnion claimed to be.On October 7, 1942,the Board in Case No. R-4043 issued a Decisionand Direction of Election,directing an election among plant-protec-tion employees at the Highland Park plant,who the Board foundconstituted a, separate bargaining unit.In that proceeding the Unionsought to include in the bargaining unit plant-protection employeesat the Dearborn Storage and McKinstry Storage plants.Since therecord disclosed that plant-protection employees at" these two storageplants had been shifted from Highland Park to the control of thesuperintendent at the De Sota plant,the Board deferred its findingwith respect to a unit or units appropriate for such employees untilthe petition in the instant proceeding in Case No.R-4508, then pendingin the Regional Office, covering employees in the De Soto plant,should.be before the Board for decision.-In the instant proceeding the Union seeks(1) a unit composed ofplant-protection employees employed at the Company'sDodge-Main,Dodge Forge, Dodge Truck,Chrysler Amplex, Chrysler Tank Arsenal,Chrysler Jefferson and Kercheval,John R. Storage and De Soto plants;(2) a unit of plant-protection employees employed at the Company'sMaryvilleplant;and (3) preferably,a consolidated unit composed ofplant-protection employees at all plants enumerated above, combinedwith plant-protection employees,at the Company'sPlymouth, LynchRoad, Highland Park, and McKinstry Storage plants 6All plant-protection employees of the Company are under a com-missioner of plant-protection,whose office is at the Highland Parkplant.General rules of conduct of plant-protection employees arepromulgated in the commissioner's office.Pliant-protection employeesare hired through the employment department of the plant where theywork.The commissioner's office reviews the hiring and the discharg-ing of all such employees.All plant-protection employees,at Detroit°During the course of the hearing in- the instant-proceeding,the Union moved to with.draw its petition filed in Case-No R-4043, so far as it concerns plant-protection employeesat the Dearborn Storage-plant.The motion is-hereby granted.- -- CHRYSLER CORPORATION415are paid at the same rate ; plant-protection employees at Marysvilleare paid `at a slightly lower rate.The Company maintains at" itsHighland Park plant a training school for all plant-protection em-ployees.The course includes 24 hours of intensive training.Fur-ther,training is given at the plant where the employees work.TheCompany frequently transfers plant-protection employees from oneplant to another.Plant-protection employees at the Dodge Truck, Plymouth, High-land Park,, and Chrysler Tank Arsenal plants operate, respectively,under independent super-visor=s. - Such employees at Chrysler Jeffersonand Kercheval, which operate as one plant, are under one supervisoryemployee. 'Under the plant-protection chief at Dodge-Main are plant-protection employees^at Dodge Main; Lynch Road, Dodge Forge, andChrysler Amplex.Plant-protection employees at the De Soto, John R.Storage, and McKinstry Storage plants operate under the supervisorof the De Soto plant.At each plant of the Company, however, thereis a plant-protection supervisor of some degree of authority to whomplant-protection. employees, at that plant are directly responsible.Working conditions are substantially the same at the several plants.The Union desires that 'the Board predicate, its finding as to theultimate appropriate unit upon the result of a single election heldamong plant-protection employees at the McKinstry plant and at theother plants named in the instant consolidated proceeding.Thetion the Board certify the Union is bargaining agent of plant-pro-tection employees in the larger unit, including not only the employeesdescribed above, but plant-protection employees at the Plymouth,Lynch Road, and Highland Park plants.The Company contends thatplant-protection employees at its several plants should not be combinedin a single unit.On the basis of the above facts and the entire record, we find thatplant-protection employees of the Company at the McKinstry plantand each other plant concerned in the instant consolidated proceedingconstitute sufficiently independent administrative divisions of the,plant-protection department to resider them respectively separate ap-propriate bargaining units.If,after certification, the Companyobjects to bargaining with the Union upon a multiple plant basiscovering plant-protection employees at the several plants for whichtheUnion may be certified, we will, entertain for consideration atthat time a motion to consolidate any certifications previously issuedand to include within a single bargaining unit employees at all plantsof the Company which have designated, the same bargaining agent.7Cf.Matter of Chrysler COrporation;andInternational Union,United Automobile, Air-craft d Agricultural Implement'Workersof, America,affiliatedwith theC. I0, 37 N L.R . B877;Matterof ChryslerCorporationandUnited AutomobileWorkersof America, 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe partiesagree, andwe find, that chiefs, assistant chiefs, cap-tains, fire chiefs,assistantfire chiefs,fire marshals,sergeants,reliefsergeants,desk sergeants, and confidential clerks should be excludedfrom any bargaining unit which includes nonsupervisory plant-protection employees.Employees in these categories were'excludedfrom units of plant-protection employees found appropriate in theprior representation proceedings involving other plants of the,Company.-We find that all plant-protection employees of the Company at theDodge-Main, Dodge Forge, Dodge Truck, Chrysler Amplex, ChryslerTank Arsenal, Chrysler Jefferson and Kercheval, John R. Storage,De Soto, McKinstry Storage, and Marysville plants, respectively,excluding chiefs, assistant chiefs, captains, fire chiefs,assistant firechiefs, fire marshals, sergeants, relief sergeants, desk sergeants, andconfidential clerks, constitute Separate units appropriate for the pur-poses of collective bargaining, within the meaning of Section 9 (b)of the Act.-V. THE DETERMINATIONOF REPRESENTATIVES'We shall direct that the questions which have arisen concerning`the representation of employees of the Company be resolved by sepa-rate elections by secret ballot among employees in the respective unitsfound, appropriate in Section IV,, above, . who were employed duringthe pay-roll period immediately preceding the date of the Directionof Elections, subject to'the limitations and additions set forth therein.DIRECTION OF EL1¨JCTIONS-By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2; as amended,IT IS HEREBY DIRECTED that, as part of the investigation to ascertainrepresentatives for the purposes of collective bargaining with Chrys-lerCorporation,Highland Park, Michigan, separate elections, bysecret ballot shall be conducted as early as possible but not laterthan thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the'SeventhLocal 371,affiliatedwith C.I.0 ; Matter of Chryslei CorporationandInternationalAssociation of Machinists,Die Sinkers Local 1222,affiliated with A P L ; Matter of ChryslerCorporation,a corporationandInternational Union,United Automobile Workers of Ames ica,affiliatedwith the C. I. 0.; Matter of Chrysler Corporation,a corporationandLocal 51,Int'lUnion,United Automobile Workers of,Ameriea (C. 1 0. affiliate),ofwhich LocalLeo LaMotte is president;Matter of Chrysler CorporationandInternational Union, UnitedAutomobile Workers of America, affiliated with the Congress of Industrial Organizations;Matter of Chrysler CorporationandInternational Union, United Automobile,Aircraft dAgricultural Implement Workers of America,affiliated, with the C.I.0., 42 N.L R'' B 1145. CHRYSLER CORPORATION-417Region, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 10, of said Rulesand Regulations, among all employees of the Company within eachrespective unit found appropriate in Section IV, above, who wereemployed -during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingemployees who have since quit or been discharged for cause, to deter-mine whether or not they desire to be represented by Local #114,InternationalUnion, United Automobile, Aircraft & AgriculturalImplementWorkers of American '(UAW-CIO), for the purposesof collective bargaining.I504086-43-vol. 46-27